DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 17-37 are pending in the application, with claims 17-28 under consideration and claims 29-37 withdrawn.
				 	Election/Restriction
	Applicant's election without traverse of claims 17-27 in the 8/12/21 Restriction Response is acknowledged.  The requirement is deemed proper and is therefore made FINAL.
 	Claims 28-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (WO 2009/151645 A1).

	As to independent claim 17, Jacobs teaches an apparatus for processing registration and usage information for a plurality of negative pressure wound therapy devices (Abstract, Fig.2, §106), the apparatus comprising: 	a memory device (as memory necessarily provided in caregiver’s and/or insurance company’s network connected computer(s) §6,ll.13-23) configured to store account information for a plurality of negative pressure wound therapy devices (Fig.2 §6,ll.11-23); and  	a computer system comprising computer hardware in communication with the memory device (as computer system comprising the memory, as provided in caregiver’s and/or insurance company’s computer(s) Fig.2 §6,ll.11-23), the computer system configured to: 		receive a registration request to register a negative pressure wound therapy device of the plurality of negative pressure wound therapy devices to an account in the account information, the account associated with a user; determine, based at least on the registration request, whether the negative pressure wound therapy device is authorized to be registered to the account (where registration requests are recorded and determined to be authorized or not authorized, as provided by users as caregivers/users providing or not providing serial number of each wound treatment apparatus to a manufacturer’s computer for registration or denied registration and to allow or not allow authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23);
 		in response to determining that the negative pressure wound therapy device is not authorized to be registered to the account, perform a first exception action (where registration is submitted and can be determined to be not authorized as lacking registration information, e.g., each device’s serial number, incorrectly provided or not provided, by users as caregivers (e.g., not providing serial number) of each wound treatment apparatus to a manufacturer’s computer denied registration and to not allow authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23);
 		in response to determining that the negative pressure wound therapy device is authorized to be registered to the account, register the negative pressure wound therapy device to the account so that data gathered by the computer system about operations of the negative pressure wound therapy device is accessible via the account (where registration request provided by user as caregiver providing serial number of each wound treatment apparatus to a manufacturer’s network connected computer(s) §6,ll.13-23 for registration of account and to authorize and activate the device and where operations of devices are monitored and accessible through the account registration §37; and where device use data is gathered by the user/caregiver and/or insurance company computer system as computer system comprising the memory, as provided in caregiver’s and/or insurance company’s network connected computer(s) §6,ll.2-23; §19,ll.20-23);
	receive a usage notification for the negative pressure wound therapy device, the usage notification indicating a location of the negative pressure wound therapy device and an operation performed by the negative pressure wound therapy device (where data from device including device location and wound therapy device operations to remote user/caregiver computer location that can be modified to adjust therapy of devices §19,ll.20-23);
	determine a comparison of the negative pressure wound therapy device to a first operation identifier corresponding to an authorized operation (where data from device including device location and wound therapy device operations to remote user/caregiver computer location that can be modified to adjust therapy of devices §19,ll.20-23), whether the operation performed by the negative pressure wound therapy device is the authorized operation (where registration request provided by user as caregiver providing serial number of each wound treatment apparatus to a manufacturer’s network connected computer(s) §6,ll.13-23 for registration of account and to authorize and activate the device and where operations of devices are monitored and accessible through the account registration §37; §6,ll.2-23; §19,ll.20-23);  		in response to determining that the operation performed by the negative pressure wound therapy device is not the authorized operation, perform a second exception action (where registration is submitted and can be determined to be not authorized as lacking registration information, e.g., each device’s serial number, incorrectly provided or not provided by users as caregivers (e.g., not providing serial number) of each wound treatment apparatus to a manufacturer’s computer denied registration and to not allow authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23); and 
 		in response to determining that the operation performed by the negative pressure wound therapy device is the authorized operation, store in the memory device an indication of performance of the operation by the negative pressure wound therapy device to the account (where registration request provided by user as caregiver providing serial number of each wound treatment apparatus to a manufacturer’s networked computer for registration of account and to authorize and activate the device and where operations of devices are monitored and accessible through the account registration §37; §6,ll.2-23; §19,ll.20-23; and where device use data is gathered by the user/caregiver and/or insurance company computer system as computer system comprising the memory, as provided in caregiver’s and/or insurance company’s network connected computer(s) §6,ll.2-23).
 	Jacobs does not specifically teach that the controller is configured to: 		determine, based at least on a comparison of the location to a first location identifier corresponding to an authorized location, whether the negative pressure wound therapy device is being operated at the authorized location;  		in response to determining that the negative pressure wound therapy device is operated in a different location from the authorized location, perform a second exception action; and  		in response to determining that the negative pressure wound therapy device is operated in the authorized location and the operation performed by the negative pressure wound therapy device is the authorized operation, store in the memory device an indication of performance of the operation by the negative pressure wound therapy device to the account. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jacobs to further include the location of each device as an authorized or not authorized device as part of registration process and including the operational performance, as further presented above, and one of skill would have been motivated to do so, in order to use the location data for confirming authorization and to track the location of authorized or not authorized devices along with the operational performance data collection and input for monitoring, recording, and controlling the operation of the reduced pressure therapy devices.

	As to claim 18, Jacobs teaches wherein the computer system is configured to receive the registration request from a user system via a computer network, the registration request comprising a first account identifier corresponding to the account and a first device identifier corresponding to the negative pressure wound therapy device (where registration requests are recorded and determined to be authorized or not authorized, as provided by users as caregivers/users providing or not providing serial number of each wound treatment apparatus to a manufacturer’s computer for registration or denied registration and to allow or not allow authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23, as further presented above).

	As to claim 19, Jacobs teaches wherein the computer system is configured to use a look-up table comprising account identifiers and device identifiers to determine whether the negative pressure wound therapy device is authorized to be registered to the account, the account identifiers comprising the first account identifier and the device identifiers comprising the first device identifier (where registration requests are recorded and monitored as presented above for claim 17 which necessarily can be provided in a lookup table comprising account identifiers as a serial number and determined to be authorized or not authorized, as provided by users as caregivers/users providing or not providing serial number of each wound treatment apparatus to a manufacturer’s computer for registration or denied registration and to allow or not allow authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23, as further presented above).

	As to claim 20, Jacobs teaches wherein the first exception action comprises generation and transmission of a notification communication to an owner of the account or an administrator of a group that includes the account, the notification communication indicating that the negative pressure wound therapy device was attempted to be registered to the account and that the negative pressure wound therapy device is unauthorized to be registered to the account (where registration requests are recorded and monitored as presented above for claim 17 which can be provided and determined to be authorized or not authorized, as provided by users as caregivers/users providing or not providing serial number of each wound treatment apparatus to a manufacturer’s computer for registration or denied registration, which would necessarily include notification that the device was attempted to be registered but was denied or accepted, and to allow or not allow authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23, as further presented above).
	As to claim 21, Jacobs teaches wherein the first exception action comprises generation and transmission of a command message to the negative pressure wound therapy device, the command message instructing the negative pressure wound therapy device not to perform one or more operations (where registration requests are recorded and monitored as presented above for claim 17 which can be provided and determined to be authorized or not authorized, as provided by users as caregivers/users providing or not providing serial number of each wound treatment apparatus to a manufacturer’s computer for registration or denied registration, which would necessarily include notification that the device was attempted to be registered but was denied or accepted, and to allow or not allow authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23, as further presented above).
	As to claim 22, Jacobs teaches wherein the computer system is configured to receive the usage notification from the negative pressure wound therapy device via a computer network including a cellular telephone networks (where usage notification is provided after registration and/or usage information is provided to the remote manufacturer, user, or insurance company computers via the communication network Fig.2 §37; §6,ll.2-23; §19,ll.20-23; including a cellular phone network §21,ll.3).  	Jacobs does not specifically teach that the usage notification providing the location is provided as a Global Positioning System (GPS) location.	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jacobs to further include the GPS location of each device and including the operational performance, as further presented above, and one of skill would have been motivated to do so, in order to use the location data provided over a cellular network that would necessarily include GPS type location information for confirming authorization and to track the location of authorized or not authorized devices along with the operational performance data collection and input for monitoring, recording, and controlling the operation of the reduced pressure therapy devices.  	As to claim 23, Jacobs does not specifically teach wherein the computer system is configured to use a look-up table comprising device identifiers and location identifiers to determine whether the negative pressure wound therapy device is operated at the authorized location, the device identifiers comprising a first device identifier corresponding to the negative pressure wound therapy device and the location identifiers comprising the first location identifier.	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jacobs to further include look up tables for the location of each device as an authorized or not authorized device as part of registration process and including the operational performance, as further presented above, and one of skill would have been motivated to do so, in order to use the location data for confirming authorization and to track the location of authorized or not authorized devices along with the operational performance data collection and input for monitoring, recording, and controlling the operation of the reduced pressure therapy devices.

	As to claim 24, Jacobs teaches wherein the computer system is configured to use a look-up table comprising device identifiers and operation identifiers to determine whether the operation performed by the negative pressure wound therapy device is the authorized operation, the device identifiers comprising a first device identifier corresponding to the negative pressure wound therapy device and the operation identifiers comprising the first operation identifier (where registration requests are recorded and monitored as presented above for claim 17 which necessarily can be provided in a lookup table comprising device and operation identifiers (e.g., serial number and operations identifiers and control of operation of each device and determined to be authorized or not authorized, as provided by users as caregivers/users providing or not providing serial number of each wound treatment apparatus to a manufacturer’s computer for registration or denied registration and to allow or not allow authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23, as further presented above).

	As to claim 25, Jacobs teaches wherein the second exception action comprises generation and transmission of a notification communication to an owner of the account or an administrator of a group that includes the account (where registration requests are recorded and monitored as presented above for claim 17 which can be provided and determined to be not authorized as second exception, as provided by users as caregivers/users not providing serial number of each wound treatment apparatus to a manufacturer’s computer for registration or denied registration, which would necessarily include wherein the second exception action comprises generation and transmission of a notification communication to an owner of the account or an administrator of a group that includes the account, as not allowing one or more of  authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23, as further presented above),  	Jacobs does not specifically teach that the notification communication indicating that the negative pressure wound therapy device is operated outside of the authorized location.	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jacobs to further include where the computers notify indications that the negative pressure wound therapy device is operated outside of the authorized location, where the location of each device as not authorized device as part of registration process, as further presented above, and one of skill would have been motivated to do so, in order to use the location data for confirming authorization or non-authorization and to track the location of authorized or not authorized devices along with the operational performance data collection and input for monitoring, recording, and controlling the operation of the reduced pressure therapy devices. 	

	As to claim 26, Jacobs teaches wherein the second exception action comprises generation and transmission of a notification communication to an owner of the group that includes the account, the notification communication indicating that the negative pressure wound therapy device performed an unauthorized operation (where registration requests are recorded and monitored as presented above for claim 17 which can be provided and determined to be not authorized as second exception, as provided by users as caregivers/users not providing serial number of each wound treatment apparatus to a manufacturer’s computer for registration or denied registration, which would necessarily include wherein the second exception action comprises generation and transmission of a notification communication to an owner of the account or an administrator of a group that includes the account, as not allowing one or more of  authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23, as further presented above).

 	As to claim 27, Jacobs teaches wherein the second exception action comprises generation and transmission of a command message to the negative pressure wound therapy device, the command message instructing the negative pressure wound therapy device not to perform one or more operations (where registration requests are recorded and monitored as presented above for claim 17 which can be provided and determined to be not authorized as first or second exception, as provided by users as caregivers/users not providing serial number of each wound treatment apparatus to a manufacturer’s computer for registration or denied registration, which would necessarily include wherein the second exception action comprises generation and transmission of a notification communication to an owner of the account or an administrator of a group that includes the account, as not allowing one or more of  authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23, as further presented above).

As to claim 28, Jacobs teaches wherein the first exception action is the same as the second exception action (where registration requests are recorded and monitored as presented above for claim 17 which can be provided and determined to be not authorized as second exception, as provided by users as caregivers/users not providing serial number of each wound treatment apparatus to a manufacturer’s computer for registration or denied registration, which would necessarily include wherein the second exception action comprises generation and transmission of a notification communication to an owner of the account or an administrator of a group that includes the account, as not allowing one or more of  authorization, activation, use, monitoring, and control/adjustment of the device Fig.2 §37; §6,ll.2-23; §19,ll.20-23, and thus where 1st or 2nd operation exception are the same, as further presented above).

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Schenk (US 2010/036333 A1); Keltch (WO 2010/039481 A1); Sobol (US 20190209022 A1); and Deutsch (US 20160136339 A1).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781